DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims (1-2, 5-14) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:
In the claims:
“A computer-implemented method of processing images of material surfaces to identify defects on the imaged material surface, the method comprising: training a first neural network to generate reduced-defect versions of training images of material surfaces; acquiring an image of a subject material surface; inputting the acquired image to the first neural network to generate a reduced-defect version of the acquired image; comparing the reduced-defect version of the acquired image with locations in the acquired image to identify respective differences between the reduced-defect version of the acquired image and the acquired image; identifying defects on the subject material surface at the locations of the identified respective differences; extracting from the acquired image an extracted image portion bounding a location, among the locations, at which a difference, among the respective differences, is identified between the reduced-defect version of the acquired image and the acquired image; inputting the extracted image portion to a second neural network, the second neural network being an encoding neural network trained to output an encoded characterization of a material surface defect by processing the input extracted image portion; and outputting the extracted image portion with a label based on the encoded characterization.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“A non-transitory computer-readable medium storing a computer program which, when executed by a computing system comprising processor hardware and memory hardware, causes the processor hardware to perform a method comprising: training a first neural network to generate reduced-defect versions of input training images of material surfaces; acquiring an image of a subject material surface; inputting the acquired image to the first neural network to generate a reduced-defect version of the acquired image; comparing the reduced-defect version of the acquired image with locations in the acquired image to identify respective differences between the reduced-defect version of the acquired image and the acquired image; identifying defects on the subject material surface at the locations of the identified respective differences; extracting from the acquired image an extracted image portion bounding a location, among the locations, at which a difference, among the respective differences, is identified between the reduced-defect version of the acquired image and the acquired image; inputting the extracted image portion to a second neural network, the second neural network being an encoding neural network trained to output an encoded characterization of a material surface defect by processing the input extracted image portion; and outputting the extracted image portion with a label based on the encoded characterization.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
“An apparatus comprising processor hardware and memory hardware, the memory hardware storing processing instructions which, when executed by the processor hardware, cause the processor hardware to perform: training a first neural network to generate reduced-defect versions of training images of material surfaces; acquiring an image of a subject material surface; inputting the acquired image to the first neural network to generate a reduced-defect version of the acquired image; comparing the reduced-defect version of the acquired image with locations in the acquired image to identify respective differences between the reduced-defect extracting from the acquired image an extracted image portion bounding a location, among the locations, at which a difference, among the respective differences, is identified between the reduced-defect version of the acquired image and the acquired image; inputting the extracted image portion to a second neural network, the second neural network being an encoding neural network trained to output an encoded characterization of a material surface defect by processing the input extracted image portion; and outputting the extracted image portion with a label based on the encoded characterization.” (Emphasis added – Prior art of record fails to teach the underlined portion.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 6, 2021